 


109 HR 1754 IH: Child Support Collection Enforcement Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1754 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To ensure that interest accrues on overdue child support payments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Support Collection Enforcement Act. 
2.States required to establish procedures to ensure that interest accrues on child support payments which are in arrears 
(a)In generalSection 466(a)(8) of the Social Security Act (42 U.S.C. 666(a)(8)) is amended by adding at the end the following: 
 
(C)Procedures under which any child support order issued or modified in the State on or after the effective date of this subparagraph shall provide for the payment of interest on any payment required by the order which is in arrears.. 
(b)Penalty for noncomplianceSection 409(a)(7)(B)(ii) of such Act (42 U.S.C. 609(a)(7)(B)(ii)) is amended by inserting , except that the percentage that would otherwise apply under this clause shall be increased by 5 percentage points if the State is not in compliance with section 466(a)(8)(C) for the fiscal year before the period. 
3.States required to use child support late payment fees in child support enforcement programSection 454(21) of the Social Security Act (42 U.S.C. 654(21)) is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by adding and at the end of subparagraph (B); and 
(3)by adding at the end the following: 
 
(C)provide that any fee collected pursuant to this paragraph shall be expended to carry out the State plan approved under this part;. 
4.Reports to congress on collection of child support arrearages and of interest on child support obligationsSection 454 of the Social Security Act (42 U.S.C. 654) is amended— 
(1)by striking and at the end of paragraph (32); 
(2)by striking the period at the end of paragraph (33) and inserting ; and; and 
(3)by inserting after paragraph (33) the following: 
 
(34)provide that the State shall submit annually to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a written report which specifies the total amount of child support arrearages and the total amount of interest on child support obligations collected by the State during the year covered by the report.. 
5.Effective date 
(a)In generalExcept as provided in subsection (b), the amendments made by this Act shall take effect at the end of the 1-year period that begins with the date of the enactment of this Act, and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning after the 1-year period. 
(b)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan under section 454 of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the 1-year period described in subsection (a). If the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature for purposes of this subsection. 
 
